Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 20, 1979, which affirmed a determination of an Administrative Law Judge disqualifying claimant from receiving benefits because he voluntarily left his employment without good cause. Following the filing of claimant’s brief, the Attorney-General advised the court by letter that a review of the present record indicated that claimant may have had good cause for leaving his employment. Accordingly, the court was informed that no brief would be filed on behalf of the Industrial Commissioner. The employer does not appear on the appeal. Determination of appeal withheld for 20 days pending notification as to whether an application for reopening will be made to the board (see Matter of Michelfelder [Ross], 79 AD2d 791). Mahoney, P. J., Sweeney, Casey and Herlihy, JJ., concur.